Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being ex3amined under the first inventor to file provisions of the AIA .
Detailed Action
Claims 1, 7-10, 15, 19, 21-24, 29, 34-36 are presented for examination.  Claims 1, 5, 7, 8, 15, 19, 21, 22, 34-36 are amended.  Claims 2-4, 6, 11-14, 16-18, 20, 25-28, 30, 32, and 33 are canceled.
Response to Arguments
3.	Applicant's arguments filed 5/09/2021 have been fully considered but they are not persuasive. 
With respect to claim 1, applicant argues, “Ryu fails to disclose Features A-C of claim 1 of the present application” (see applicant’s remarks pgs. 9-11).  Examiner respectfully disagrees.  According to applicant’s claims, allocating, by an SMF entity, an EPS bearer identifier comprises the steps of mapping a session/connection to an Evolved Packet System (EPS) bearer; and requesting a User Equipment (UE) or an Access and Mobility management Function (AMF) entity to allocate an EPS bearer identifier to the mapped EPS bearer.  As recited in the previous office action, “The SMF generates PDU session establishment information of the UE using the received PDN connection information (e.g. bearer information, QoS information, etc.). In this case, the SMF may apply a different QoS policy according to whether a RAT type of the UE is E-UTRA or NR. For example, if an operator differently applies QoS mapping between E-UTRA of an EPC and E-UTRA of an NGC and QoS mapping between E-UTRA of the EPC and NR of the NGC, the .    
Claim Rejections - 35 USC § 102
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5.	Claim(s) 1, 2, 5, 7-10, 15, 16, 19, 21-24, 29, 31, and 33-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2018/0192337 A1 by Ryu et al. (hereafter referred to as Ryu).
Regarding claim 1, Ryu teaches a method of allocating an Evolved Packet System (EPS) bearer identifier (~FIG. 1 is a schematic diagram showing the structure of an evolved packet system (EPS) including an evolved packet core (EPC). The EPC is a core element of system architecture evolution (SAE) for improving performance of 3GPP technology (see at least Fig. 12 and ¶ [0078]-[0079], [0188]; and [0078])), the method being applied to a Session Management Function (SMF) entity (see at least Fig. 12; SMF) and comprising:
mapping a session/connection to an Evolved Packet System (EPS) bearer (see at least Fig. 12 and ¶ [0194]; “The SMF generates PDU session establishment information of the UE using the received PDN connection information (e.g. bearer information, QoS information, etc.). In this case, the SMF may apply a different QoS policy according to whether a RAT type of the UE is E-UTRA or NR. For example, if an operator differently applies QoS mapping between E-UTRA of an EPC and E-UTRA of an NGC and QoS mapping between E-UTRA of the EPC and NR of the NGC, the operator may define a proper QoS mapping rule according to a RAT type.”); and
requesting a User Equipment (UE) or an Access and Mobility management Function (AMF) entity to allocate an EPS bearer identifier to the mapped EPS bearer (see at least Fig. 12; Session Establishment Request), wherein requesting the UE or the AMF entity to allocate the EPS bearer identifier to the mapped EPS bearer (see at least Fig. 12), comprises:
transmitting a first message to the UE to request the UE to allocate the EPS bearer identifier to the mapped EPS bearer, wherein the first message carries information of the mapped EPS bearer (see at least Fig. 12); or
transmitting a second message to the AMF to request the AMF to allocate the EPS bearer identifier to the mapped EPS bearer, wherein the second message carries information of the mapped EPS bearer or the number of the mapped EPS bearers.

 claim 5, Ryu teaches the method according to claim 1.  In addition, Ryu teaches wherein the information of the EPS bearer carries a mapping relation between the EPS bearer and a Quality of Service data flow (QoS flow) or a mapping relation between the EPS bearer and a Traffic Flow Template (TFT) (see at least Fig. 12).

Regarding claim 7, Ryu teaches the method according to claim 1.  In addition, RYU teaches wherein the first message is a Packet Data Unit (PDU) Session Establishment Accept message (see at least Fig. 12 and ¶ [0194]).

Regarding claim 8, Ryu teaches the method according to claim 1.  In addition RYU teaches wherein before transmitting the second message to the AMF, the method further comprises: receiving a Packet Data Unit (PDU) Session Establishment Request message from the UE; or receiving an EPS bearer context request message transmitted by the AMF (see at least Fig. 12 and ¶ [0194]).

Regarding claim 9, Ryu teaches the method according to claim 1.  In addition, Ryu teaches further comprising: receiving the EPS bearer identifier of the mapped EPS bearer being allocated to the mapped EPS bearer by the UE or the AMF (see at least Fig. 12 and ¶ [0194]); and determining an EPS bearer context or parameter information of a related EPS bearer based on the EPS bearer identifier and the information of the mapped EPS bearer (see at least Fig. 12 and ¶ [0194]).

 claim 10, Ryu teaches the method according to claim 9.  In addition, Ryu teaches wherein when the AMF allocates the EPS bearer identifier to the mapped EPS bearer, the method further comprises: notifying the UE of the EPS bearer context or the parameter information of the related EPS bearer (see at least Fig. 12 and ¶ [0194]).

Regarding claim 15, Ryu teaches a device of allocating an Evolved Packet System (EPS) bearer identifier (~FIG. 1 is a schematic diagram showing the structure of an evolved packet system (EPS) including an evolved packet core (EPC). The EPC is a core element of system architecture evolution (SAE) for improving performance of 3GPP technology (see at least Fig. 12 and ¶ [0078]-[0079], [0188]; and [0078])), the device being applied to a Session Management Function (SMF) entity (see at least Fig. 12; SMF) and comprising:
a mapping module circuit, configured to map a session/connection to an Evolved Packet System (EPS) bearer (see at least Fig. 12 and ¶ [0194]; “The SMF generates PDU session establishment information of the UE using the received PDN connection information (e.g. bearer information, QoS information, etc.). In this case, the SMF may apply a different QoS policy according to whether a RAT type of the UE is E-UTRA or NR. For example, if an operator differently applies QoS mapping between E-UTRA of an EPC and E-UTRA of an NGC and QoS mapping between E-UTRA of the EPC and NR of the NGC, the operator may define a proper QoS mapping rule according to a RAT type.”); and
a request module circuit, configured to request a User Equipment (UE) or an Access and Mobility management Function (AMF) entity to allocate an EPS bearer identifier to a mapped EPS bearer (see at least Fig. 12; Session Establishment Request), wherein the request module circuit (see at least Fig. 12) comprises:
a first transmission unit subcircuit, configured to transmit a first message to the UE to request the UE to allocate an EPS bearer identifier to the mapped EPS bearer, wherein the first message carries information of the mapped EPS bearer (see at least Fig. 12); and
a second transmission unit subcircuit, configured to transmit a second message to the AMF to request the AMF to allocate an EPS bearer identifier to the mapped EPS bearer, wherein the second message carries information of the mapped EPS bearer or the number of EPS bearers.

Regarding claim 19, Ryu teaches the device according to claim 15.  In addition, Ryu teaches wherein the information of the EPS bearer carries a mapping relation between the EPS bearer and a Quality of Service data flow (QoS flow) or a mapping relation between the EPS bearer and a Traffic Flow Template (TFT) (see at least Fig. 12).

Regarding claim 21, Ryu teaches the device according to claim 15.  In addition, Ryu teaches wherein the first message is a Packet Data Unit (PDU) Session Establishment Accept message (see at least Fig. 12 and ¶ [0194]).

 claim 22, Ryu teaches the device according to claim 15.  In addition, Ryu teaches further comprising: a first reception module circuit, configured to receive a Packet Data Unit (PDU) Session Establishment Request message from the UE, or receive an EPS bearer context request message transmitted by the AMF (see at least Fig. 12 and ¶ [0194]).

Regarding claim 23, Ryu teaches the device according to claim 15.  In addition, Ryu teaches further comprising:
a second reception module circuit, configured to receive an EPS bearer identifier of a mapped EPS bearer being allocated to the mapped EPS bearer by the UE or the AMF (see at least Fig. 12 and ¶ [0194]); and
a first determination module circuit, configured to determine an EPS bearer context or parameter information of a related EPS bearer based on the EPS bearer identifier and the information of the mapped EPS bearer (see at least Fig. 12 and ¶ [0194]).

Regarding claim 24, Ryu teaches the device according to claim 23.  In addition, Ryu teaches wherein the AMF allocates the EPS bearer identifier to the mapped EPS bearer, and the device further comprises:
a notifying module circuit, configured to notify the UE of the EPS bearer context or the parameter information of the related EPS bearer (see at least Fig. 12 and ¶ [0194]).

 claim 29, RYU teaches a Session Management Function (SMF) entity (see at least Fig. 12; SMF), comprising: a first storage, a first processor, and a computer program stored on the first storage and executable on the first processor, wherein when the first processor executes the computer program, the first processor implements steps of the method according to claim 1 (see previous rejection of claim 1).

Regarding claim 31, Ryu teaches a non-volatile storage medium, comprising:
a program and an instruction stored on the non-volatile storage medium, wherein when the program and the instruction are executed by a processor, the processor implements the method according to claim 1 (see previous rejection of claim 1).

Regarding claim 34, Ryu teaches the SMF entity according to claim 29.  In addition, Ryu teaches wherein the information of the EPS bearer carries a mapping relation between the EPS bearer and a Quality of Service data flow (QoS flow) or a mapping relation between the EPS bearer and a Traffic Flow Template (TFT) (see at least Fig. 12).

Regarding claim 35, Ryu teaches the SMF entity according to claim 29.  In addition, Ryu teaches wherein the first message is a Packet Data Unit (PDU) Session Establishment Accept message (see at least Fig. 12 and ¶ [0194]).

 claim 36, Ryu teaches the SMF entity according to claim 29.  In addition, Ryu teaches wherein before transmitting the second message to the AMF, the processor is further configured to implement: receiving a Packet Data Unit (PDU) Session Establishment Request message from the UE; or receiving an EPS bearer context request message transmitted by the AMF (see at least Fig. 12 and ¶ [0194]).
Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA W COSME whose telephone number is (571)270-7225.  The examiner can normally be reached on M-F 7:30-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on 5712727905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATASHA W COSME/Primary Examiner, Art Unit 2465